Citation Nr: 1242478	
Decision Date: 12/12/12    Archive Date: 12/20/12

DOCKET NO.  07-08 445	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a right eye disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Emily L. Tamlyn, Counsel


INTRODUCTION

The Veteran served on active military duty from December 1975 to November 1979.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  In that decision, the RO denied a claim for service connection for a right eye disability and found that new and material evidence was not submitted to reopen a claim for service connection for a skin disability.  

In a January 2011 decision and remand, the Board reopened the claim for service connection for a skin disability and remanded that claim along with the claim for service connection for a right eye disability.  In April 2012, the RO granted a claim for service connection for neurodermatitis; this was a full grant of the benefit and resolved the claim for service connection for a skin disability.  Thus, the skin claim is no longer in appellate status.  Regarding the claim for service connection for a right eye disability, the Board finds there has been substantial compliance with the Board's prior remand.  

In a May 2012 VA Form 646, the Veteran's representative listed a different issue other than the claim for service connection for a right eye disability.  The Veteran's representative asked the Board to disregard this error in the November 2012 informal hearing presentation.  


FINDING OF FACT

The weight of the probative evidence demonstrates that a right eye disability is not related to the Veteran's active duty service.  


CONCLUSION OF LAW

The criteria for service connection for a right eye disability have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 4.9 (2012).  


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328  (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Here, the Veteran was sent a letter in June 2005 that provided information as to what evidence was required to substantiate the claim and of the division of responsibilities between VA and a claimant in developing an appeal.  A letter explaining what type of information and evidence was needed to establish a disability rating and effective date was sent to the Veteran in May 2006; the claim was readjudicated in December 2006, curing any timing defect.  Mayfield.  

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Here, the Veteran was given a VA examination in February 2011 which the Board finds completely adequate.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, his statements in support of the claim are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  

A remand by the Board confers upon a claimant, as a matter of law, the right to substantial compliance with a remand order.  See Stegall v. West, 11 Vet. App. 268 (1998); see D'Aries v. Peake, 22 Vet. App. 97, 104-05 (2008) (finding substantial compliance where an opinion was provided by a neurologist as opposed to the internal medicine specialist requested by the Board); Dyment v. West, 13 Vet. App. 141 (1999).  

Specifically in this case, the Board directed the AMC/RO to arrange for the Veteran to undergo a VA eye examination to address the nature, extent, onset, and etiology of any disabilities of the right eye.  This was accomplished in February 2011, when an adequate VA examination was performed.  Moreover, additional VA clinical records were obtained.  Thus, the Board finds that there has been substantial compliance with the January 2011 remand directives.  No further remand is necessary on this basis.  See Stegall, 11 Vet. App. 268; D'Aries, 22 Vet. App. at 104-05.  

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio, 16 Vet. App. 183.  

Service connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet .App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).  

Congenital or developmental defects, such as refractive error of the eye, are not diseases or injuries within the meaning of applicable legislation.  38 C.F.R. § 3.303(c), 4.9 (2012); See Winn v. Brown, 8 Vet. App. 510, 516 (1996).  Nonetheless, service connection may be warranted for a disability resulting from a superimposed injury or disease occurring during active service.  VAOPGCPREC 82-90 (July 18, 1990).  

The Board's duty is to assess the credibility and competency in determining the weight of the evidence.  See Dalton v. Nicholson, 21 Vet. App. 23, 36 (2007); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  

In making all determinations, the Board must also fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno, 6 Vet. App. at 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  A lay person may speak to etiology in some limited circumstances in which nexus is obvious merely through observation, such as a fall leading to a broken leg.  Jandreau, 492 F.3d 1372, 1376-77.  

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza, 7 Vet. App. at 511 (1995).  In determining the probative weight, a medical opinion will be considered more probative if it includes clear conclusions and supporting data with a reasoned analysis connecting the data and conclusions.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

In the present case, the Board finds that the preponderance of the more probative evidence of records weighs against the claim of service connection for a right eye disability based on all of the evidence, as will be discussed below.  

The Veteran contended in his May 2005 claim that he had a right eye disorder of constant swelling or "chronic iritic condition."  He had previously filed a claim for service connection with respect to the left eye that had been denied in April 2005 and is not on appeal.  

Service treatment records show that a May 1975 enlistment evaluation was abnormal for the eyes but only as to defective vision (as stated previously, refractive error of the eye is not an applicable disease or injury under § 3.303(c), 4.9, and Winn, 8 Vet. App. at 516).  The Veteran was qualified for enlistment and reported he wore glasses or contacts on his medical history form.  A January 1976 record showed acuity correction to 20/20 for both eyes.  In August 1976, he  complained of swelling and pain around the lower right eyelid.  The impression was folliculitis and he was given hot soaks and Bacitracin.  He was to return to the clinic if the condition persisted.  At separation in October 1979, his eyes were normal.  

Soon after separation in March 1980, the Veteran was afforded a VA examination for orthopedic concerns.  His eyes were described as normal, but the distant vision field was blank.  Other post-service records showed that around 1985 the Veteran developed chronic iritis in the left eye only (see October 1985 private record).  He did have a chalazion on his right lower lid and was told to treat it with a warm cloth (see undated private record).  He apparently did not develop cataracts until June 2003 (see March 1998 private record showing no cataracts).  

A January 2005 VA ophthalmology record shows the Veteran had diabetes for twenty years but had only been insulin dependent for five months.  The right eye was normal.  The impression was chronic anterior uveitis of the left eye.  The technician recorded that the Veteran had a history of amblyopia.  In March, another VA record noted floaters in both eyes.  In June he complained of some irritation of the right eye and a July 2005 private record shows decreased vision of the right eye.  In August, it was determined he had photopsia, greater in the left eye than in the right.  In September, he was found to have clinically significant diabetic macular edema (CSDME) in both eyes.  In addition to the above, a September 2007 VA ophthalmology record showed ambylopia and a presurgical cataract for the right eye.  June 2008 VA impressions were insulin dependent diabetes mellitus, astigmatism, presbyopia of both eyes, primary open angle glaucoma and chronic iritis.  

A VA optometrist opinion was requested in October 2008.  The opinion states the claims file was reviewed, however, the examiner only cited to the September 2007 VA treatment record, which showed chronic uveitis for twenty years in both eyes.  The examiner stated that multiple factors may contribute to uveitis such as systemic inflammatory disease, but based on a review of clinic findings in the eye note, the issue could not be resolved without resorting to speculation.  

VA records from 2010 reflect only changes in vision, floaters and chronic recurrent iridocylitis involving his left eye.  

Due to the inconclusive October 2008 opinion, the Veteran was afforded a VA ophthalmology examination in February 2011.  The claims file and medical records were reviewed.  The Veteran stated that he was being treated for "pressure" and that the doctor said he might have iritis in his right eye now.  He reported that he was totally blind in his left eye due to inflammation or iritis.  The examiner noted the Veteran's claim of a right eye disability, which he described as "blurred vision" and "seeing black dots."  There was no history of trauma and his past surgery related to the left eye only.  

The right eye was essentially normal except for a trace of hard familiar drusen.  In addition to the drusen, an examination showed trace pinguecula.  The impression was longstanding chronic anterior uveitis, left greater than right.  

The examiner specifically noted the August 1976 service treatment record showing folliculitis of the lower right eyelid.  It was noted that the Veteran did not return to the clinic for follow up if the condition persisted.  The examiner explained that folliculitis is not uncommon and is most commonly caused by an S. Aureus infection, the resident bacteria found on normal skin.  Bacitracin, the antibiotic the service treatment record that was indicated to be prescribed, is very effective and likely healed the folliculitis along with the hot soaks.  Chronic anterior uveitis (iritis) was not caused by S. Aureus and a history of lid folliculitis did not predispose one to future uveitis.  The examiner saw that the first records indicated anterior uveitis were from 1984.  As a result, chronic anterior uveitis was not caused by or a result of a history of lid folliculitis, anterior uveitis did not have its onset in nor is it medically related to military service.  

The examiner noted the January 1976 service treatment records showed acuity correction to 20/20 for both eyes and no refractive amblyopia.  The examiner explained that there was no current bilateral refractive amblyopia in service, in contradiction to the January 2005 VA record by an ophthalmologic technician and other records.  The examiner stated the Veteran did not have refractive amblyopia.  

Regarding the drusen (which was present, but not responsible for impairment), the examiner concluded that it was not caused by or a result of a history of folliculitis, did not have its onset in service, and was not medically related to military service.  The same opinion was provided for the pinguecula, the current right eye cataract and current visual field loss.  As the record shows, these disabilities were not found in service and were diagnosed much later.  

On the question of nexus, the Board assigns no weight to the opinion of the October 2008 examiner.  In Fagan v. Shinseki, 573 F.3d 1282, 1289 (Fed. Cir. 2009), the Federal Circuit stated that an "examiner's statement, which recites the inability to come to an opinion, provides neither positive nor negative support for service connection" (in that case the examiner specifically indicated that he could not relate the disability to service without resort to speculation).  However, this opinion did not reflect a thorough review of the file.  

Regarding the February 2011 VA examiner's opinion of etiology, the Board finds it to be highly probative.  The opinion reflects a careful review of the Veteran's file, a thorough eye examination, requisite expertise and a reasoned opinion supported with accurate facts.  See Nieves-Rodriguez, 22 Vet. App. 295.  The Veteran does not have a current diagnosis of folliculitis, which was found in service and none of the currently diagnosed disabilities of the right eye (chronic anterior uveitis, drusen, pinguecula, the current right eye cataract and current visual field loss) were found in service or related to service.   The Board assigns this opinion great weight.  Moreover, no other medical evidence of record refutes the findings of the February 2011 examiner.  

For the above reasons, the weight of the probative evidence is against a finding that the Veteran's current right eye disorders are related to his active service.
In this regard, the Board has considered the Veteran's own assertions.  However, in this case the question of etiology extends beyond an observable cause-and-effect relationship, such as a fall leading to a broken leg.  Thus, the Veteran is not competent to address the etiology of his claimed right eye disorder in this instance.   

The Veteran is competent to report on the onset and continuity of his right eye symptoms since service, and such assertions, if deemed credible, could enable an award of service connection.  However, in this case, he did not return to the clinic for further eye treatment in service and a clinical evaluation of the eyes at separation was negative.  Moreover, no subjective eye complaints were raised in his report of medical history completed at separation.    



The Board finds that the preponderance of the most probative evidence of record weighs against the claim of service connection for a right eye disability and the claim is denied.  38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303, 3.304.  In reaching this conclusion the Board has considered the applicability of the benefit-of-the-doubt doctrine but the preponderance of the evidence is against the claim and that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


ORDER

Service connection for a right eye disability is denied.  



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


